DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting Rejection

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

eTerminal Disclaimer

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to 
http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-40 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 21-40 of U.S. Patent No.  10417178. Although the conflicting claims are not identical, they are not patentably distinct from each other because at least one claim of the instant application is being taught by the claims of the U.S. Patent No.  10417178.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 21-23, 25, 28, 31-33, 35, and 38 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rockey, Pub. No US 2055/0108232.

As to claim 21, Rockey teaches a computer-implemented method for generating a submittal register for a construction project comprising: 
(a) receiving a construction project specification in a first format into a web application interface (Rockey: paragraphs [0035, 0046, 0051]); 
(b) processing the construction project specification to generate the submittal register (Rockey: paragraphs [0035, 0046, 0051]), wherein: 
the processing comprises converting the construction project specification to a required output format of the submittal register (Rockey: paragraphs [0051-0052]); 
(c) modifying one or more records in the submittal register (Rockey: paragraphs [0027, 0039, 0046, 0052, 0065]); 
(d) storing a log comprising any modification of the submittal register (Rockey: paragraphs [0025-0026, 0039]); and 
(e) delivering the submittal register in the required output format (Rockey: paragraphs [0026, 0035, 0051-0052, 0057, ]).  

As to claim 22, Rockey teaches the computer-implemented method of claim 21, wherein the required output format comprises a text format (Rockey: paragraphs [0052, claim 20]).

As to claim 23, Rockey teaches the computer-implemented method of claim 21, wherein the converting comprises: removing conversion errors (Rockey: paragraphs [0051-0052]).  

As to claim 25, Rockey teaches the computer-implemented method of claim 21, wherein the submittal register comprises: -2- 
30566.0592USC2a list of all documents exchanged among different project stakeholders (Rockey: paragraphs [0005-0007, 0017]).  

As to claim 28, Rockey teaches the computer-implemented method of claim 21, wherein the processing further comprises: 
identifying summary text, a submittal category, or submittal description for the submittal register (Rockey: paragraph [0046]).  

As to claims 31-33, 35, and 38, they have similar limitations as claims 21-23, 25, and 28; therefore, they are rejected under the same rationale.

Allowable Subject Matter
Claims 24, 26-27, 29-30, 34, 36-37, and 39-40 are objected to as being dependent upon rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   U.S. Patent Documents:  
US 20130187926 A1	Silverstein; Todd et al.
US 20130275323 A1	Chuang; John H.
US 20120059734 A1	CHISM; Roy D. et al.
US 20080027933 A1	Hussam; Ali A.
US 20080016110 A1	Grossman; Michael et al.
US 20060190370 A1	Halpin; Richard G.
US 20060080279 A1	Jones; Ryan K.
US 20050108232 A1	Rockey, Brian Matthew

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG K. Chau whose telephone number is 571-270-1745.  The examiner can normally be reached on Monday-Friday 7:30AM-4:00PM PT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/DUNG K CHAU/Primary Examiner, Art Unit 2153